Citation Nr: 1510576	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-44 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to May 2003.  As will be discussed below, the Veteran also had service with the Army National Guard and possible additional, unconfirmed active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Virtual VA claims file has been reviewed.  Documents contained therein are duplicative of those in the paper claims file.   There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the available service treatment records are incomplete and service personnel records confirming the Veteran's dates of active service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have not been obtained.  In this regard, the Board points out that the RO failed to undertake any action to obtain the Veteran's complete service treatment records and his complete service personnel records.  The Board observes that the Veteran's DD 214 indicates that a DD Form 215 would be issued to provide missing information and suggested that the Veteran had periods of active duty or ACDUTRA.  Likewise, although it appears that the RO attempted to obtain military records from the Alabama Army National Guard, there is no response of record which indicates that these records are unavailable.  It also appears that the RO made no attempt to obtain any other official records, such as unit histories, from the Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), or the National Archives and Records Administration (NARA).  See 38 U.S.C.A. § 5103A(b), (c).

Additionally, the Veteran has not been provided with VA examinations related to his claims for service connection of a low back disorder, hypertension, bilateral hearing loss, and tinnitus.  There is evidence of record indicating that the Veteran has been diagnosed with hypertension, back strain, bilateral hearing loss, and tinnitus.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the Veteran's VA treatment records from any VA facility identified by the Veteran or in the record.

2.  After obtaining any necessary authorization from the Veteran, obtain any private medical providers identified by the Veteran.

3.  Send a copy of his DD Form 214 to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate the dates and events of his service.

4.  Request any additional available service personnel and treatment records, as well as any other official records, from NARA, the NPRC, and the Defense Personnel Records Imaging System.  If no additional service personnel or treatment records can be found, or if they have been destroyed, ask for specific written confirmation of that fact.
 
5.  Schedule the Veteran for a VA spine examination to determine whether the nature and etiology of any low back disorder that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disorder, if any, was caused or aggravated by the reported in-service injury or event.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

6.  Schedule the Veteran for a VA hypertension examination to determine whether the nature and etiology of any hypertension that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension, if any, was caused or aggravated by the Veteran's active service or ACDUTRA.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

7.  Schedule the Veteran for a VA audiological examination to determine whether the nature and etiology of any hearing loss disability or tinnitus that may be present.  The VA examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability and tinnitus, if any, were caused or aggravated by the Veteran's active service or ACDUTRA.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  A complete rationale should accompany each opinion provided.

All studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  A complete rationale should accompany each opinion provided.

If there is no identified pathology, the examiner should determine if the Veteran has signs or symptoms of an undiagnosed illness.

8.  Adjudicate the claims of service connection on the merits.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




